

115 HR 2176 IH: Asia-Pacific Defense Commission Act
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2176IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mrs. Murphy of Florida (for herself, Ms. DelBene, Mr. Gallego, Ms. Hanabusa, Ms. Bordallo, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the establishment of an Asia-Pacific Defense Commission to enhance defense cooperation between the United States and allies in the Asia-Pacific region, and for other purposes. 
1.Short titleThis Act may be cited as the Asia-Pacific Defense Commission Act. 2.FindingsCongress finds the following: 
(1)The United States has worked cooperatively with its allies and partners in the Asia-Pacific region for decades on issues of mutual concern having regional and global strategic and economic importance, including— (A)deterring and confronting external aggression against allies and partners; 
(B)ensuring the free flow of energy and commerce, and freedom of navigation in international waters; (C)dismantling terrorist networks that threaten the safety of the region;  
(D)preventing the development, use, and proliferation of weapons of mass destruction; (E)adapting to climate change and severe weather events, including cooperation on humanitarian assistance and disaster response; and 
(F)promoting respect for the international liberal order based on commonly respected norms and values. (2)The close security relationships between the United States and its five treaty allies in the Asia-Pacific region—Australia, Japan, the Philippines, South Korea and Thailand—as well as the security relationships between the United States and its non-alliance security partners in the region remain vital to the United States national interest and a cornerstone of regional stability. 
(3)The United States opposes North Korea’s illegal and reckless pursuit of nuclear weapons. (4)Countering North Korea’s destabilizing activities in the region by diplomatic, economic, and defensive means is a top national security issue for the United States as the threat posed by North Korea endangers United States allies, threatens to destabilize the Asia-Pacific region, and if unchecked, poses a grave nuclear proliferation challenge to the world. 
3.Establishment of Asia-Pacific Defense Commission 
(a)Statement of policy 
(1)In generalIt is the policy of the United States to continue to maintain a strong military posture in the Asia-Pacific region in order to reassure United States allies, deter aggression, and respond swiftly to crises. (2)Enhanced military training and exercisesThe Secretary of Defense, in consultation with the Secretary of State, shall seek opportunities to enhance military training and exercises with United States allies in the Asia-Pacific region to deepen cooperation between the militaries of the United States and such allies, to expand operational capabilities, and to encourage respect for human rights and the rule of law. 
(b)Joint defense commissionThe President may establish a regional joint defense commission to be known as the Asia-Pacific Defense Commission. The purpose of the commission shall be to strengthen cooperation between the United States and its allies in the Asia-Pacific region to combat joint threats. The commission may undertake the following activities: (1)Strengthening counterterrorism operations and building capacity to track, investigate, and prosecute individuals engaged in terrorist activities. 
(2)Improving regional maritime security and capabilities to interdict illegal arms shipments. (3)Bolstering regional cybersecurity initiatives and protecting critical infrastructure. 
(4)Strengthening military preparedness. (5)Facilitating defense-related transfers, subject to the requirements of the Arms Export Control Act (22 U.S.C. 2751 et seq.). 
(6)Facilitating efforts to enhance training, preparedness, and operations by allies to address North Korean maritime weapons transfers. (7) Coordinating intelligence collected by the intelligence services of the countries participating in the commission, identify the most immediate threats to inform the security services of such countries, and create guidelines for the coordination of multilateral direct action against shared threats. 
(c)Asia-Pacific RegionIn this section, the term Asia-Pacific region means the region corresponding to the area of responsibility of the United States Pacific Command, as defined by the Department of Defense unified command plan. (d)Sense of CongressIt is the sense of Congress that the United States Navy should regularize freedom of navigation operations, in accordance with international law, in the Japanese-administered Senkaku Islands, in the South China Sea, and in regular ports of call at strategic ports in the Asia-Pacific region. 
